Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The amendment filed on 10/27/2021 has been entered. Claims 1-4, 6-8, 15-19, 21-28 are pending. Claims 5, 9-14, 20 are cancelled. Applicant’s amendment to the claims have overcome objections previously set forth in the Non-Final Office Action notified on 07/27/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “a second member disposed within the lumen”. There is insufficient antecedent base which makes the claim unclear. Appropriate correction is required.

Appropriate correction is require. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 23, 24-28 is/are rejected under 35 U.S.C. 102 as being anticipated by Bayer (US 20090231419).
In regards to claim 1, Bayer discloses a medical device (endoscope system 1; FIG. 1) comprising: 
a handle portion (control handle 18; FIG. 1); 
an insertion portion (insertion tube 12) having a proximal end portion (Proximal end of 12; FIG. 1) at the handle portion, wherein the insertion portion includes a lumen therein (channel 22; Para [0051]; FIGS. 1, 3) and a distal end (distal end 16; Para [0049]; FIG. 1) having a distal opening (distal end opening of channel 22; FIG. 3) in communication with the lumen; and 

wherein the member is configured to transition between a first configurations (The first configuration is met when the flexible link 44 of FIG. 3, is straightened inside the channel 22 of the insertion tube 12. In this situation, the minor endoscope 20 is inside the channel 22 and the imaging device 42 faces away from the distal end. Para [0076]; Here it is noted that straight configuration is not shown in FIG. 3 and only described in para [0076]) and a second configuration (When the minor endoscope 20 is outside the channel 22 as shown in FIG. 3; [0076]), wherein, in the first configuration, distal end portion of the member is angled relative to a more proximal portion of the member adjacent to and proximal of the distal end portion (Distal end region 24 being flexible, the distal end portion of flexible link 44 would bend along with the flexible region 24, para [0054], and would be angled when the flexible region 24 steers while the camera 42 is still inside the channel 22.), such that the imaging device faces distally (Flexible link 44 is straight and the imaging device 42 faces away from the distal end when the minor endoscope 20 is inside the channel 22. Para [0076]; Channel 22 is shown in FIG. 3), and, in the second configuration, the imaging device faces proximally (Flexible link resumes natural bent configuration and the imaging device 42 back towards the distal end when the minor endoscope 20 is outside the channel 22 and faces proximally. FIG. 3; [0076]), and wherein extending the distal end portion of the member distally past the distal opening causes the member to transition 

    PNG
    media_image1.png
    515
    865
    media_image1.png
    Greyscale


In regards to claim 2, Bayer discloses wherein the member includes a flat shaft (flexible link 44 is part of minor endoscope 20. FIG. 3) having a cross sectional width greater than a thickness (flexible link 44; FIG. 3) and having at least one substantially planar outer surface (FIG. 3).
In regards to claim 3, Bayer discloses wherein the shaft (link 44; FIG. 3) and distal end of the shaft is ribbon shaped (the link 44 and its distal end is ribbon shaped; FIG. 3).
In regards to claim 4, Bayer discloses wherein the imaging device (imaging device 42) is disposed on a side surface proximal to a distal end of the member (Imaging device 42 is disposed on side surface of minor endoscope 20, the side surface being the surface where the left end of the imaging device 42 is attached; FIGS. 3, 5.).
In regards to claim 6, Bayer discloses wherein, in the second configuration, the distal end portion of the member forms a curl shape (FIG. 3).
In regards to claim 7, Bayer discloses wherein the member is configured to transition between the first configuration and the second configuration by moving the member longitudinally relative to the lumen (Minor endoscope 20 when extended out from the distal end 16, transitions to the bent configuration. Para [0076]; FIG. 3).
In regards to claim 8, Bayer discloses wherein a proximal portion of the member (Minor endoscope 20 would have a proximal portion. FIGS. 2, 3) is coupled to a hub (Handle 38; Proximal portion of the minor endoscope 20 is coupled to the handle 38 via tubular body 36; FIG. 2), and wherein the hub is configured to effect longitudinal movement of the member relative to the lumen as the hub translates relative to the handle portion (Handle is used to operate/deploy the minor endoscope 20. Para [0069]).
In regards to claim 24, Bayer discloses medical device (endoscope system 1; FIG. 1) comprising: 
a shaft (insertion tube 12) having a lumen (channel 22; Para [0051]; FIGS. 1, 3) extending from a proximal end of the shaft to a distal end of the shaft (FIG. 1), wherein the lumen terminates in a distal opening at the distal end of the shaft (FIG. 3); and 
a member (Minor endoscope 20; FIGS. 1-3) disposed within the lumen, the member having a ribbon shape with a terminal end (the link 44 and its distal end is ribbon shaped; FIG. 3) and an imaging device (imaging device 42; FIGS. 1-3) spaced from the terminal end, wherein the member is configured to transition between a first configuration (The first configuration is met when the flexible link 44 is straightened inside the channel 22 of the insertion tube 12. In this 
In regards to claim 23, Bayer discloses the medical device of claim 24, wherein, in the first configuration, the distal portion of the member is proximal to the distal opening of the shaft (The first configuration is met when the flexible link 44 is straightened inside the channel 22 of the insertion tube 12. In this situation, the minor endoscope 20 is inside the channel 22 and the imaging device 42 faces away from the distal end. Para [0076]. Thus, when the minor endoscope 

In regards to claim 25, Bayer discloses the medical device of claim 24, wherein the distal end portion of the member is comprised of a shape memory material (Link 44 is a flexible link that is at least partially made from a flexible shape memory material that tends to return substantially to its original shape after deformation. Para [0076]; The distal end resumes a natural bent configuration. FIG. 5; Para [0062]).
In regards to claim 26, Bayer discloses the medical device of claim 24, wherein the member comprises a second lumen (The minor endoscope 20 has a channel 48 expanding the entire length of the tubular body 36. Para [0060]) extending from the proximal end to the distal end, wherein the second lumen terminates in a second distal opening at the distal end of the shaft (tubular body 36 terminates in a second distal opening at the distal end of the insertion tube 12. Fig. 3).  
In regards to claim 27, Bayer discloses the medical device of claim 26, wherein the second distal opening terminates at an angle transverse to a longitudinal axis of the shaft (The slanted opening of channel 48; As can be seen from FIG. 3, the second distal opening, terminates at an angle traverse to a longitudinal axis of the shaft.).
In regards to claim 28, Bayer discloses the medical device of claim 24, wherein the ribbon shape has a cross sectional width greater than a thickness and at least one substantially planar outer surface (The link 44 and its distal end is ribbon shaped with width greater than a thickness; FIG. 3).

Claim(s) 15-21 is/are rejected under 35 U.S.C. 102 as being unpatentable over Sekine (US 20010049509) in view of Swanstrom (US 20050251176).
In regards to claim 15, Sekine discloses a medical device (endoscopic treatment system; FIG. 3; para [0005], [0025]) comprising: 

a member (endoscope 13; para [0026]) having a shaft (shaft of endoscope 13; FIG. 3), an imaging device (endoscope 13 is an imaging device), and an anchor member (forceps 16; Forceps 16 are inserted through the other channel of the endoscope 13, thereby gripping the free end of the strip area 27; FIG. 10; para [0033]); 
a tool (Forceps 18; FIGS. 3,10) having a shaft (Shaft of the forceps 18.) and a rope (FIG. 3, reproduced below, shown by arrow) in a proximal side of the tool (Proximal end portion of the forceps 18 exits out to proximal side through the forceps port 14, FIG. 3. Para [0027]; Forceps is used for gripping the mucous membrane and shifting to a new location, para [0028], [0041] by a user. It is maneuvered from proximal side of the system. FIGS. 8, 18); and 
a tether (guide tube 15; para [0027]), comprising: 
a first surface (Surface of the guide channel 9; FIG. 3), wherein the first surface is configured so as to slidably engage with the shaft of the member (Surface of the guide channel 9 engages with the endoscope 13); and 
a second surface (Surface of the forceps guide channel 10; FIG. 8), wherein the second surface is distal to the proximal portion (The tool is controlled from the proximal portion. Thus, the second surface would be distal to the proximal portion.) and engages with the shaft of the 


    PNG
    media_image2.png
    392
    827
    media_image2.png
    Greyscale
 
Sekine does not positively disclose that the tool has a steering mechanism.  
Swanstrom is directed to endoscopic tools and manipulating tissues (abstract; FIG. 1; para [0003]) and teaches a tool (tissue manipulation assembly 14; FIG. 2; para [0020]) having a shaft (body 12; FIG. 2; para [0057]) and a steering mechanism (handle 16; jaw members 20, 22; Handle 16 is used by the practitioner to grab and move the tissue. FIGS. 2, 3A; para [0057]-[0058]). Swanstrom further teaches that the handle 16 allows a practitioner to manipulate the tool from outside the patient body (para [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool of Sekine to have a steering mechanism in accordance with the teaching of Swanstrom. This would be done for the purpose taught above. 
In regards to claim 16, Sekine in view of Swanstrom teaches the medical device of claim 15, wherein the member is configured to transition between a first configuration and a second configuration, wherein, in the first configuration, the imaging device faces distally (Sekine: First configuration is shown in FIG. 8 where the endoscope is facing distally.), and wherein, in the second configuration, the imaging device faces proximally (Sekine: The second configuration of the endoscope is shown in FIG. 7 where the endoscope is facing proximally.).  
In regards to claim 17, Sekine in view of Swanstrom teaches the medical device of claim 15, wherein the first surface defines a first lumen (Sekine: Surface of the guide channel 9; FIG. 3) for engaging the shaft of the member, and the second surface defines a second lumen (Sekine: Surface of the forceps guide channel 10; FIG. 8) for engaging the shaft of the tool.  
In regards to claim 18, Sekine in view of Swanstrom teaches the medical device of claim 17, wherein a surface of the tether includes an opening in communication with at least one of the first and second lumens (Sekine: The surface of the guide channel 9 is in communication with the internal surface of the tether (guide tube 15).).  
In regards to claim 19, Sekine in view of Swanstrom teaches the medical device of claim 15, wherein the anchor member includes at least one of the following: an inflatable member, a clip (Sekine: forceps 16;  Forceps 16 are inserted through the other channel of the endoscope 13, thereby gripping the free end of the strip area 27; FIG. 10; para [0033]), and a coil.  
In regards to claim 21, Sekine in view of Swanstrom teaches the medical device of claim 17, wherein a second member (Sekine: Forceps 16; FIG. 8) is disposed within the lumen, the second member including at least one of the following: an inflatable member, a forceps, a .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (US 20010049509 A1) in view of Swanstrom (US 20050251176) and further in view of Goto (US 20040049095).
In regards to claim 22, Sekine in view of Swanstrom teaches medical device of claim 15, however does not positively disclose wherein the imaging device is disposed on a side surface proximal to a distal end of the member. 
Goto is related to an endo-therapy accessory which is used through an endoscope (endoscope 10; FIG. 1; para [0003]) and teaches wherein the imaging device is disposed on a side surface proximal to a distal end of the member (CCD element is disposed to pick up an image of a light made incident on the objective lens 70. FIG. 5b).  Goto further teaches that such imaging device can provide observation visual field of the objective lens in an off-axis direction (para [0069] of Goto).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekine’s medical device to attach an imaging device on .

Response to Arguments

Applicant's arguments filed on 10/27/2021 have been fully considered but they are not persuasive for the reasons stated below. 
Regarding claim 1, on page 9, of the response dated 10/27/2021, the applicant states -

    PNG
    media_image3.png
    596
    827
    media_image3.png
    Greyscale

The examiner respectfully disagrees with the applicant. 
While FIG. 3 and FIG. 5 of Bayer show that the distal end of the minor endoscope 20 is past the opening of the insertion tube 12, para [0076] discuss about the link 44 being straight 
Distal end region 24 being flexible, the distal end portion of flexible link 44 would bend along with the flexible region 24, para [0054], and would be angled when the flexible region 24 steers while the camera 42 is still inside the channel 22.
Regarding claims 15-20, a new rejection has been made in view of amendment. 
Accordingly, applicant’s arguments are not persuasive at this time.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795